Case: 11-13805   Date Filed: 07/25/2012   Page: 1 of 3

                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT

                     ________________________

                           No. 11-13805
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 7:11-cv-00044-HL

JAY GREGORY BRANCH, SR.,
TERRI ROBERTS BRANCH,
                                              Plaintiffs-Appellees,

                           versus

FEDERAL DEPOSIT INSURANCE CORPORATION,
as receiver for Tifton Banking Company,

                                              Defendant-Appellant.

                     ________________________

                            No. 11-13806
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 7:11-cv-00045-HL



TIMOTHY V. BRANCH,
                                              Plaintiff-Appellee,

                           versus
                Case: 11-13805       Date Filed: 07/25/2012       Page: 2 of 3



FEDERAL DEPOSIT INSURANCE CORPORATION,
as receiver for Tifton Banking Company,

                                                           Interested Party-Appellant.


                            ___________________________

                     Appeals from the United States District Court
                         for the Middle District of Georgia
                         ____________________________

                                       (July 25, 2012)

Before JORDAN and FAY, Circuit Judges, and EDENFIELD,* District Judge.


PER CURIAM:

       On November 12, 2010, the Georgia Department of Banking and Finance

closed Tifton Banking Company and appointed the FDIC as receiver of the bank.

Two months after Tifton closed, on January 13, 2011, the plaintiffs filed suit against

Tifton in Georgia state court. On March 28, 2011, the FDIC filed a motion to

substitute itself as a party for Tifton in the state court action. The FDIC attached to

its motion copies of the documents appointing it as Tifton’s receiver. Before the state

court could rule on the motion, the FDIC filed a notice of removal in the United



       *
         Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.

                                               2
              Case: 11-13805     Date Filed: 07/25/2012     Page: 3 of 3

States District Court for the Middle District of Georgia.

      The plaintiffs filed a motion to remand the case to state court, arguing that the

district court lacked subject-matter jurisdiction over the case because the state court

had not entered an order substituting the FDIC as a party. The district court granted

the plaintiffs’ motion. It determined that since the FDIC had not been substituted in

the manner required by Federal Rule of Civil Procedure 25(c), it was not a party for

the purposes of 12 U.S.C. § 1819(b)(2)(B), the FDIC removal provision. The FDIC

appeals the district court’s remand order.

      We recently addressed the issues raised in this appeal in FDIC v. North

Savannah Properties, LLC, — F.3d—, 2012 WL 2849488 (11th Cir. July 12, 2012).

We held that the FDIC becomes a party for the purposes of removal under 12 U.S.C.

§ 1819(b)(2)(B) once it is appointed receiver and files a notice of substitution; the

state court does not have to enter an order of substitution for subject-matter

jurisdiction to exist. In light of our decision in North Savannah Properties, we vacate

the district court’s remand order. And because we conclude that the district court had

subject-matter jurisdiction over this case, we also vacate the district court’s order

vacating its prior order of substitution of the FDIC.

      VACATED.




                                             3